Citation Nr: 0814138	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-35 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative arthritis and degenerative disc 
disease, evaluated as 10 percent disabling prior to November 
14, 2003, and as 20 percent disabling from November 14, 2003.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, left lower extremity. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy, right lower extremity. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1983.  
These claims come before the Board of Veterans' Appeals 
(Board) on appeal of March 2003 and May 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.    

The veteran testified in support of these claims at a 
videoconference hearing held in December 2006 before the 
undersigned Veterans Law Judge.  In April 2007, the Board 
remanded these claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.

For the reasons discussed below, the Board again REMANDS 
these claims to the RO via AMC.  


REMAND

The veteran claims entitlement to an increased evaluation for 
a low back disability and higher initial evaluations for 
disabilities of the left and right lower extremities.  
Additional action is necessary before the Board decides these 
claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Court has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Court has indicated that VCAA notice must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004), the Court also indicated that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further held that, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, VA has not provided the veteran adequate notice 
and assistance with regard to his claims.  Therefore, any 
decision to proceed in adjudicating them would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, during the course of this appeal, the RO provided the 
veteran VCAA notice on his claim for an increased evaluation, 
but given the Court's recent decision in Vazquez-Flores, such 
notice is inadequate.  This notice informed the veteran of 
the need to submit medical or lay evidence demonstrating a 
worsening or increase in severity of his low back disability.  
It did not inform him of the need to submit evidence 
describing the effect that worsening has on his employment 
and daily life.  Such notice also did not inform the veteran 
of the need to submit more specific evidence satisfying the 
criteria for an increased rating under the rating code 
pursuant to which his low back disability is rated.  This 
type of notice is necessary in this case as the diagnostic 
code (DC) under which the veteran's low back disability is 
rated authorizes an increased evaluation based on specific 
criteria, rather than on a mere showing of a worsening of the 
disability and its effect upon his employment and daily life.  
The veteran has not made any written or oral statements or 
taken any actions, which show that he has actual knowledge of 
the aforementioned information.  The non-receipt of adequate 
notice is thus not a harmless error.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the veteran's claims are 
necessary.  The RO afforded the veteran such examinations 
during the course of this appeal, but the reports of these 
examinations are inadequate to decide the claims on appeal.  
Therein, examiners did not include all clinical findings 
necessary to rate the veteran's low back and left and right 
lower extremity disabilities pursuant to all pertinent 
diagnostic codes in the rating schedule.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim for an increased 
evaluation, which satisfies the 
requirements of the Court's recent 
holding, noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for increased/higher initial evaluations 
for a low back and left and right lower 
extremity disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) note all manifestations of the 
veteran's low back and left and 
right lower extremity disabilities, 
including, if appropriate, 
limitation of motion, ankylosis, 
abnormal gait, abnormal spinal 
contour, pain, tenderness, muscle 
spasm, guarding and nerve damage;   

b) identify the severity of the 
manifestations in terms of how often 
they manifest and to what degree;  

c) characterize any limitation of 
motion of the lumbar spine as 
slight, moderate or severe;

d) based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the low back; 

e) indicate whether the veteran has 
disc disease and, if so, identify 
the frequency and duration of any 
incapacitating episodes of such 
disease the veteran suffers during a 
12 month period;  

f) characterize any disc disease as 
mild, moderate, severe or 
pronounced; 

g) indicate whether the left and 
right lower extremity disabilities 
cause sensory disturbances only;

h) determine whether the peripheral 
neuropathy in each lower extremity 
represents mild, moderate or severe 
incomplete paralysis or complete 
paralysis; 

i) consider whether the veteran's 
lumbar spine or left or right lower 
extremity disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

j) describe the impact of each of 
the veteran's disabilities on his 
daily activities and employability; 
and 

k) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Readjudicate the claims based on all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran a supplemental statement of 
the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



